                                                           Case 2:18-cv-02107-JCM-CWH Document 19 Filed 11/27/18 Page 1 of 2



                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7
                                                                                        UNITED STATES DISTRICT COURT
                                                       8
                                                                                               DISTRICT OF NEVADA
                                                       9
                                                           ANDREI GRUIA, an individual,          )             Case No. 2:18-cv-02107-JCM-CWH
                                                      10                                         )
                                                                                                 )             STIPULATION OF EXTENSION OF
                                                                                 Plaintiff,      )
                                                      11                                                       TIME FOR DEFENDANT EQUIFAX
                                                                                                 )
                                                      12   vs.                                   )             INFORMATION SERVICES LLC TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                 )             FILE ANSWER
                                                           EQUIFAX INFORMATION SERVICES LLC; ))
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           EXPERIAN INFORMATION SOLUTIONS,       )             (FIRST REQUEST)
                         LAW OFFICES

                          702.784.5200




                                                      14   INC.; TRANS UNION LLC; BARCLAYS       )
                               L.L.P.




                                                           BANK DELAWARE; BERLIN-WHEELER,        )
                                                      15                                         )
                                                           INC.; CAPITAL ONE BANK (USA), N.A.;
                                                                                                 )
                                                      16   CHASE BANK USA, N.A.; CITIBANK, N.A.; )
                                                           CONVERGENT OUTSOURCING, INC.;         )
                                                      17   DISCOVER BANK; GRANT & WEBER, INC.; )
                                                           NRA GROUP, LLC dba NATIONAL           )
                                                      18   RECOVERY AGENCY; ONEMAIN              )
                                                                                                 )
                                                      19   FINANCIAL SERVICES, INC.; SYNCHRONY )
                                                           BANK; VERIZON WIRELESS SERVICES,      )
                                                      20   LLC; WEBBANK; WELLS FARGO BANK,       )
                                                           N.A.,                                 )
                                                      21                         Defendants.     )

                                                      22          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
                                                      23   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
                                                      24   no opposition.   Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
                                                      25   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
                                                      26   answer, move or otherwise respond to the Complaint in this action is extended from November
                                                      27   27, 2018 through and including December 7, 2018.          Plaintiff and Equifax are engaged in
                                                      28   settlement discussions. The additional time to respond to the Complaint will facilitate settlement
                                                           Case 2:18-cv-02107-JCM-CWH Document 19 Filed 11/27/18 Page 2 of 2



                                                       1   discussions. This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted this 27th day of November, 2018.
                                                       3
                                                                                                         SNELL & WILMER LLP
                                                       4
                                                                                                         By: /s/ Bradley Austin
                                                       5                                                 Bradley T. Austin
                                                                                                         Nevada Bar No. 13064
                                                       6                                                 3883 Howard Hughes Pkwy., Suite 1100
                                                       7                                                 Las Vegas, NV 89169
                                                                                                         Tel: 702-784-5200
                                                       8                                                 Fax: 702-784-5252
                                                                                                         Email: baustin@swlaw.com
                                                       9
                                                                                                         Attorneys for Defendant
                                                      10
                                                                                                         Equifax Information Services LLC
                                                      11
                                                                                                         No opposition
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                         /s/ Kevin Hernandez
Snell & Wilmer




                                                      13                                                 Kevin L. Hernandez, Esq.
                    Las Vegas, Nevada 89169




                                                                                                         Nevada Bar No. 12594
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                         LAW OFFICE OF KEVIN L. HERNANDEZ
                               L.L.P.




                                                      15                                                 2510 Wigwam Parkway, Suite 206
                                                                                                         Henderson, NV 89074
                                                      16                                                 Phone: (702) 563-4450
                                                                                                         FAX: (702) 552-0408
                                                      17
                                                                                                         Email: kevin@kevinhernandezlaw.com
                                                      18
                                                                                                         Attorney for Plaintiff
                                                      19

                                                      20

                                                      21
                                                                                                                   IT IS SO ORDERED:
                                                      22

                                                      23
                                                                                                                   United States District Court Judge
                                                                                                                                 Magistrate
                                                      24
                                                                                                                           November 28, 2018
                                                                                                                   DATED: __________________
                                                      25

                                                      26

                                                      27
                                                           4823-6510-7329
                                                      28

                                                                                                           -2-
